Case 19-34054-sgj11 Doc 1948 Filed 02/24/21                     Entered 02/24/21 16:42:12             Page 1 of 3



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760
HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110
Counsel for the Debtor and Debtor-in-Possession

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

                                                                  )
    In re:                                                        )      Chapter 11
                                                                  )
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1                          )      Case No. 19-34054-sgj11
                                                                  )
                                              Debtor.             )
                                                                  )

                              NOTICE OF (I) CONFIRMATION DATE AND
                          (II) BAR DATE FOR FILING REJECTION CLAIMS

        PLEASE TAKE NOTICE that, on February 22, 2021, the United States Bankruptcy
Court for the Northern District of Texas (the “Bankruptcy Court”) entered the Order Confirming
the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. [Docket No.
1943] (the “Confirmation Order”) confirming the Fifth Amended Plan of Reorganization of
Highland Capital Management, L.P. (as Modified) [Docket No. 1808] (as amended, supplemented,
or modified, the “Plan”). Unless otherwise defined in this notice, capitalized terms used in this
notice shall have the meanings ascribed to them in the Plan and the Confirmation Order.




1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


             DOCS_DE:233035.3 36027/002
Case 19-34054-sgj11 Doc 1948 Filed 02/24/21            Entered 02/24/21 16:42:12      Page 2 of 3




       PLEASE TAKE FURTHER NOTICE that the Confirmation Date, as defined in the Plan,
occurred on February 22, 2021 upon entry of the Confirmation Order.

       PLEASE TAKE FURTHER NOTICE that, unless previously assumed during the
pendency of the Debtor’s chapter 11 case or specifically assumed in the Confirmation Order, all
Executory Contracts and Unexpired Leases were rejected pursuant to the Confirmation Order. In
accordance with the Confirmation Order, any Rejection Claims must be filed within thirty (30)
days after the Confirmation Date. Proofs of claim for Rejection Damages must be filed with
the Bankruptcy Court by delivering the original executed proof of claim so as to be received on or
before March 24, 2021 at the following address: HCMLP Claims Processing Center, c/o
Kurtzman Carson Consultants (“KCC”), 222 N. Pacific Coast Highway, Suite 300, El Segundo,
CA 90245. Proofs of claim may also be filed electronically via the interface available at
www.kccllc.net/HCMLP. Any Rejection Claims that are not timely filed shall be deemed
automatically disallowed, forever barred from assertion, and shall not be enforceable
against, as applicable, the Debtor, the Reorganized Debtor, the Estate, or property of the
foregoing parties, without the need for any objection by the Debtor or Reorganized Debtor,
as applicable, or further notice to, or action, order, or approval of, the Court or any other
Entity, and any Rejection Claim shall be deemed fully satisfied, released, and discharged,
notwithstanding anything in a Proof of Claim to the contrary.

        PLEASE TAKE FURTHER NOTICE that the Confirmation Order and the Plan are
available for inspection. If you would like to obtain copies you may: (a) access the Debtor’s
restructuring website at http://www.kccllc.net/hcmlp; (b) call toll free: (877) 573-3984 or
international: (310) 751-1829 and request to speak with a member of the Solicitation Group; or (c)
email HighlandInfo@kccllc.com and reference “Highland” in the subject line. You may also
obtain copies of any pleadings filed in this case for a fee via PACER at: pacer.uscourts.gov.

                             [Remainder of Page Intentionally Left Blank]




       DOCS_DE:233035.3 36027/002                 2
Case 19-34054-sgj11 Doc 1948 Filed 02/24/21   Entered 02/24/21 16:42:12     Page 3 of 3




 Dated: February 24, 2021.           PACHULSKI STANG ZIEHL & JONES LLP

                                     Jeffrey N. Pomerantz (CA Bar No.143717)
                                     Ira D. Kharasch (CA Bar No. 109084)
                                     Gregory V. Demo (NY Bar No. 5371992)
                                     10100 Santa Monica Boulevard, 13th Floor
                                     Los Angeles, CA 90067
                                     Telephone: (310) 277-6910
                                     Facsimile: (310) 201-0760
                                     Email: jpomerantz@pszjlaw.com
                                             ikharasch@pszjlaw.com
                                             gdemo@pszjlaw.com

                                     -and-

                                     HAYWARD PLLC

                                     /s/ Zachery Z. Annable
                                     Melissa S. Hayward
                                     Texas Bar No. 24044908
                                     MHayward@HaywardFirm.com
                                     Zachery Z. Annable
                                     Texas Bar No. 24053075
                                     ZAnnable@HaywardFirm.com
                                     10501 N. Central Expy, Ste. 106
                                     Dallas, Texas 75231
                                     Tel: (972) 755-7100
                                     Fax: (972) 755-7110

                                     Counsel for the Debtor and Debtor-in-Possession




       DOCS_DE:233035.3 36027/002       3
